Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2017/0310884, hereinafter Li) in view of Cooper et al. (US Patent 9,288,374, hereinafter Cooper).
Re claim 1, Li discloses, an electronic device comprising: a camera module; a communication module (110 connected via 104); and 5a processor electrically connected to the camera module and the communication module (par [0026]), wherein the processor is configured to: obtain an image of one or more external objects using the camera module (fig 3, 310);  10recognize at least one specified external object among the one or more external objects (330); 15receive attribute information of a light source for the image determined by using the image color information and reference color information corresponding to the at least one specified external object (350); 
Although Li discloses that “in some instances, a portion of the image modification system 150 resides at the client device 110 and a portion of the image modification system 150 resides on a publication system 142”, Li fails to explicitly disclose limitations which are disclosed by Cooper as follows: transmit image color information corresponding to the recognized at least one specified external object to an external electronic device using the communication module (Abstract, fig 3 and corresponding description, 904);  15receive, from the external electronic device (906 and 908 and corresponding description), attribute information of a light source for the image determined by using the image color information and reference color information corresponding to the at least one specified external object; and correct a color temperature of the image by using the attribute 20information received from the external electronic device  (906 and 908 and corresponding description).  
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine transmit image color information corresponding to the recognized at least one specified external object to an external electronic device using the communication module;  15receive, from the external electronic device, attribute information of a light source for the image determined by using the image color information and reference color information corresponding to the at least one specified external object; and correct a color temperature of the image by using the attribute 20information received from the external electronic device of Cooper with the device of Li in order to rapidly process images without the need for a large processor on the imaging device.
Re claim 2, the combination of Li and Cooper discloses the limitations of claim 1 including wherein the specified external object includes an external object with 
Re claim 3, the combination of Li and Cooper discloses the limitations of claim 1 including wherein the processor is 5configured to display information about the recognized external object on the obtained image (Li figs 4-6).  
Re claim 5, the combination of Li and Cooper discloses the limitations of claim 1 including wherein the reference color information includes a trademark included in the at least one specified external object, a normalized color, or unique color information corresponding to a standardized color (Li pars [0048]-[0050]). 
Re claim 12, the combination of Li and Cooper discloses the limitations of claim 1 including wherein the processor is 10configured to recognize the at least one specified external object including a plurality of colors having a spectral reflectance of a specified ratio or more in different wavelength bands (Li 330, pars [0048]-[0050]).  
Claim 13 is rejected for the reasons stated in claim 1. The method steps as claimed would have been obvious and expected by the device of Li and Cooper.

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li and Cooper as applied to claim 1 above, and further in view of  Official Notice.
Re claim 6, the combination of Li and Cooper discloses the limitations of claim 1 but fails to explicitly disclose wherein the processor is configured to: determine whether an external object including a specified white or a 49WO 2018/194318PCT/KR2018/004315 specified gray exists among the one or more external objects; and recognize the at least one specified external object among the one or more external objects when the external object including the specified white or the specified gray does not exist.  
Official Notice is taken to note that correcting utilizing a white, gray, or color card/chart is notoriously well known and used in the related art.
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine determine whether an external object including a specified white or a 49WO 2018/194318PCT/KR2018/004315 specified gray exists among the one or more external objects; and recognize the at least one specified external object among the one or more external objects when the external object including the specified white or the specified gray does not exist with the device of Li and Cooper in order to rapidly determine a white balance value based on a known card/chart.
Claim 15 is rejected for the reasons stated in claim 6. The method steps as claimed would have been obvious and expected by the device of Li and Cooper.

Allowable Subject Matter
Claims 4, 7-11, and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696